


EXHIBIT 10.68

          This AGREEMENT (this “Agreement”) is entered into as of the [30th] day
of [December], 2004, by and among VaxGen, Inc., a Delaware corporation
(“VaxGen”), Nexol Biotech Co., Ltd., a corporation organized under the laws of
the Republic of Korea (“Nexol”), Nexol Co., Ltd., a corporation organized under
the laws of the Republic of Korea (“Nexol Co”), KT&G Corporation (formerly Korea
Tobacco & Ginseng Corporation), a corporation organized under the laws of the
Republic of Korea (“KT&G”), J. Stephen & Company Ventures Ltd., a corporation
organized under the laws of the Republic of Korea (“JS”) and Celltrion, Inc., a
corporation organized under the laws of the Republic of Korea (“Celltrion,” and
together with VaxGen, Nexol, Nexol Co, KT&G, and JS, the “Parties” and each a
“Party”).

RECITALS

          WHEREAS, the Parties (other than Celltrion) are parties to a Joint
Venture Agreement, dated February 25, 2002, which agreement was amended by a
certain Amendment to Joint Venture Agreement dated July 14, 2004 (as so amended,
the “Prior JVA”).

          WHEREAS, pursuant to the Prior JVA, Celltrion has issued to VaxGen
7,800,000 Common Shares in exchange for the agreement by VaxGen to contribute to
Celltrion certain technology, which the Parties valued at US $30,000,000 at the
time the Common Shares were issued.

          WHEREAS, concurrently with the execution and delivery of this
Agreement (a) VaxGen and Celltrion are entering into a certain Termination
Agreement (the “Termination Agrement”), pursuant to which certain agreements,
including, but not limited to, a Supply Agreement, a License Agreement (the
“License Agreement”), and a Sub-License Agreement (the “Sub-License Agreement”),
each dated March 25, 2002, will terminate and no longer have any force or
effect, and (b) the Parties (other than Celltrion) are entering into an Amended
and Restated Joint Venture Agreement (the “Amended JVA”), pursuant to which the
Prior JVA will be amended and restated in its entirety.

          WHEREAS, under the Prior JVA, JS has an obligation to invest in
Celltrion (a) 9,750,000,000 Won in cash, in return for 1,950,000 preferred
shares of Celltrion at the price of 5,000 Won per share and (b) an additional
9,750,000,000 Won in return for 390,000 preferred shares of Celltrion at the
premium price of 25,000 Won per share. As of the date hereof, JS has invested
(i)9,750,000,000 Won in exchange for 1,950,000 preferred shares of Celltrion at
the price of 5,000 Won per share and (ii) 4,875,000,000 Won in exchange for
195,000 preferred shares of Celltrion at the price of 25,000 Won per share.
Accordingly, JS has failed to subscribe for 195,000 preferred shares of
Celltrion at the price of 25,000 Won per share in accordance with the Prior JVA;

          WHEREAS, as a result of the foregoing, the Parties have determined
that it is fair and equitable for VaxGen and JS to surrender a portion of their
shares in Celltrion, in exchange for a release of liability as further described
herein.

--------------------------------------------------------------------------------




          NOW, THEREFORE, in consideration of the mutual promises and agreements
contained herein as well as for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

1.       VaxGen’s Surrender of 2,000,000 Common Shares. In consideration for the
release described in Section 3, VaxGen hereby agrees to surrender to Celltrion
any and all rights it may have in 2,000,000 of its Common Shares of Celltrion,
and shall deliver to Celltrion for cancellation the certificates representing
such shares. VaxGen’s surrender of 2,000,000 shares shall be in consideration of
the termination of the License Agreement and Sub-License Agreement referred to
in the Recitals above, under which VaxGen would otherwise have certain ongoing
future obligations to Celltrion. The Parties acknowledge and agree that
immediately following the surrender described in this Section 1, the total
number of Common Shares in Celltrion owned by VaxGen shall be 5,800,000.

2.       JS’s Surrender of 338,919 Preferred Shares. JS hereby agrees to
surrender to Celltrion any and all rights it may have in 338,919 preferred
shares of Celltrion, and shall deliver to Celltrion for cancellation the
certificates representing such shares. The Parties acknowledge and agree that
immediately following the surrender described in this Section 2, the total
number of preferred shares in Celltrion owned by JS shall be 1,706,081,
excluding 100,000 preferred shares transferred to third party on December 31,
2002.

3.       Waiver and Release of VaxGen.

          3.1       Upon the surrender by VaxGen of the Common Shares in
accordance with Section 1 above, each Party (other than VaxGen) fully and
forever releases and discharges VaxGen, together with any and all of its present
or former agents, stockholders, directors, officers, employees, principals,
successors and assigns (collectively the “VaxGen Released Parties”), from and
against any and all claims, actions, suits, causes of action, judgments, liens,
promises, executions, debts, damages, demands, liabilities and controversies
whatsoever, or every nature and description, in law or in equity, whether known
or unknown and whether arising by statute, at common law or otherwise, which any
such Party ever had or now has against the VaxGen Released Parties, from the
beginning of the world to the date of this Agreement, and which arise out of, or
relate to, any obligation VaxGen may have had to contribute technology to
Celltrion, whether pursuant to the Prior JVA, the Contribution Agreement,
entered into among the Parties (other than Celltrion) on February 25, 2002, or
otherwise.

          3.2       Acknowledgement. Each Party (other than VaxGen) represents
and warrants to VaxGen that it (a) has read and understands this Agreement,
including the release set forth in Section 3.1, and has entered into it
voluntarily and without coercion; (b) has been advised, and has had the
opportunity, to consult with legal counsel of its choosing with respect to this
Agreement and the matters contemplated hereby; (c) is entering into this
Agreement based upon its own investigation and is not relying on any
representations or warranties of the other Parties or any other person not set
forth herein; (d) has not assigned or otherwise transferred any interest in any
claim which it may have against any VaxGen Released Parties; and (e)
acknowledges that

2

--------------------------------------------------------------------------------




it is entering into this Agreement with full knowledge and understanding that in
exchange for the benefits to be received as described herein, it is giving up
certain valuable rights that it may now have or may later acquire, and is fully
and completely waiving any and all of such rights.

4.       Waiver and Release of JS.

          4.1       Upon the surrender by JS of the preferred shares in
accordance with Section 2 above, the Parties (other than JS)fully and forever
release and discharge JS, together with any and all of its present or former
agents, stockholders, directors, officers, employees, principals, successors and
assigns (collectively the “JS Released Parties”), from and against any and all
claims, actions, suits, causes of action, judgments, liens, promises,
executions, debts, damages, demands, liabilities and controversies whatsoever,
or every nature and description, in law or in equity, whether known or unknown
and whether arising by statute, at common law or otherwise, which any such Party
ever had or now has against the JS Released Parties, from the beginning of the
world to the date of this Agreement, and which arise out of, or relate to, any
obligation JS may have had to invest the amount it committed to invest in
Celltrion pursuant to the Prior JVA.

          4.2       Acknowledgement. Each Party (other than JS) represents and
warrants to JS that it (a) has read and understands this Agreement, including
the release set forth in Section 4.1, and has entered into it voluntarily and
without coercion; (b) has been advised, and has had the opportunity, to consult
with legal counsel of its choosing with respect to this Agreement and the
matters contemplated hereby; (c) is entering into this Agreement based upon its
own investigation and is not relying on any representations or warranties of the
other Parties or any other person not set forth herein; (d) has not assigned or
otherwise transferred any interest in any claim which it may have against any JS
Released Parties; and (e) acknowledges that it is entering into this Agreement
with full knowledge and understanding that in exchange for the benefits to be
received as described herein, it is giving up certain valuable rights that it
may now have or may later acquire, and is fully and completely waiving any and
all of such rights.

5.       Effectiveness. This Agreement shall be effective on the date on which
the following three (3) conditions are satisfied: (a) it has been executed and
delivered by the Parties, (b) the Parties (other than Celltrion) have executed
and delivered the Amended JVA, and (c) VaxGen and Celltrion have executed and
delivered (i) the Termination Agreement, (ii) that certain Technical Support &
Services Agreement, and (iii) that certain letter agreement (relating to the
agreement by VaxGen to exercise its option to purchase shares of common stock of
VaxGen-Celltrion, Inc., a California corporation, held by Celltrion), each dated
on even date herewith.

6.       Indemnification. Celltrion shall hold VaxGen and its directors,
officers, employees, agents, affiliates and other representatives (the “VaxGen
Indemnified Parties”) harmless from, and shall indemnify and defend the VaxGen
Indemnified Parties from and against, any and all obligations, judgments,
liabilities, penalties, violations, fees, fines, claims, losses, costs, demands,
damages, liens, encumbrances and expenses, including, but not limited to,
reasonable attorneys’ fees (collectively, “Damages”) in respect of any and all
federal, state, local, or foreign taxes of whatever kind in the jurisdiction of
the Republic of Korea (including penalties thereon, “Taxes”), to the extent such
Taxes arise out of, are related to, or are a consequence of, the surrender of
the Common Shares as contemplated by this Agreement.

3

--------------------------------------------------------------------------------




7.       Other Provisions.

           7.1 Notices. All notices, requests, demands, claims, and other
communications permitted or required to be given under this Agreement shall be
in writing. Any such notice, request, demand, claim, or other communication
shall be deemed duly given and received (a) when delivered personally to the
recipient, (b) one (1) business day after being sent to the recipient by
reputable overnight courier service, charges prepaid, (c) one (1) business day
after being sent to the recipient by facsimile transmission or electronic mail
(with electronic verification of its transmission), or (d) four (4) business
days after being mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid, and addressed to the intended recipient
as set forth below:

 

 

 

 

(a)

If to VaxGen:

 

 

 

 

 

VaxGen, Inc.
1000 Marina Boulevard
Brisbane, California 94005-1841
Attention: Dr. Lance K. Gordon, CEO
Facsimile: (650) 624-1001
Email: lgordon@vaxgen.com

 

 

 

 

(b)

If to JS:

 

 

 

 

 

J. Stephen & Company Ventures Ltd.
23rd Fl., City Air Tower
159-9 Samsung-dong
Kangnam-ku, Seoul, Republic of Korea
Attention: Mr. Taxun Synn
Facsimile: 82-2-2016-6509
Email: t.synn@jstephenco.com

 

 

 

 

(a)

If to Nexol:

 

 

 

 

 

Hanyang Securities Co., Ltd. Bldg., Suite 300,
17-3, Youido-dong, Youngdeungpo-ku, Seoul, Republic of Korea
Fax No: 82-2-786-6776
Attention: Mr. Hyoung-Ki Kim

 

 

 

 

(b)

If to Nexol Co:

 

 

 

 

 

Hanyang Securities Co., Ltd. Bldg., Suite 300,

 

 

17-3, Youido-dong, Youngdeungpo-ku, Seoul, Republic of Korea

 

 

Fax No: 82-2-786-6776

 

 

Attention: Mr. Hyoung-Ki Kim

4

--------------------------------------------------------------------------------




 

 

 

 

(c)

If to KT&G:

 

 

 

 

 

100, Pyungchon-dong, Daeduk-gu, Daejon, Republic of Korea
Fax No: 82-2-3404-4670
Attention: Mr. Sang-Seock Kim

 

 

 

 

(d)

If to Celltrion:

 

 

 

 

 

1001-5, Dongchun-dong, Yeonsu-gu
Incheon, 406-130, Republic of Korea
Fax No: 82-32-850-5040
Attention: Mr. Jung-Jin Seo, CEO

8.       Counterparts; Facsimile Signatures. This Agreement may be executed in
one or more counterparts and by facsimile signature, each of which shall be
considered an original and all of which, together, shall constitute one and the
same instrument.

9.       Entire Agreement. This Agreement constitutes the entire agreement among
the Parties with respect to the subject matter hereof, and supersedes all prior
and contemporaneous agreements and understandings of the Parties with respect
thereto, whether oral or written.

10.     Severability. In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect. The Parties further agree to replace such
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of such void or unenforceable provision.

11.     Governing Law; Consent to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the laws of the Republic of Korea. The
Parties hereby agree that any and all dispute, controversies, and claims between
or among them that arise out of this Agreement shall be resolved in accordance
with Section 13.1 of the Amended JVA.

12.     Assignment. No Party may assign this Agreement or any of its rights,
interests, or obligations hereunder.

13.     Waiver. Any term of this Agreement or the performance thereof may only
be waived in writing by the Party entitled to the benefit or performance of such
term.

14.     Amendments. This Agreement may not be amended except in writing signed
by the Parties.

15.     Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of, and be binding upon, the respective successors and
permitted assigns of the Parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party, other than

5

--------------------------------------------------------------------------------




the Parties or their respective successors and permitted assigns, any rights,
remedies, obligations, or liabilities under, or by reason of, this Agreement,
except as expressly provided in this Agreement.

16.     Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

17.     Further Assurances. Each Party to this Agreement shall take all actions
and execute all documents reasonably necessary to effectuate the purposes and
intents of this Agreement.

          IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to
be executed by their respective representatives thereunto duly authorized as of
the date first hereinabove set forth.

 

 

 

 

 

VAXGEN, INC.

 

KT&G CORPORATION

 

 

 

 

 

By:

/s/ Lance Gordon

 

By:

/s/ Young-Kyoon Kwak

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Name: Dr. Lance Gordon

 

 

Name: Mr. Young-Kyoon Kwak

 

Title: Chief Executive Officer

 

 

Title: President & CEO

 

 

 

 

 

NEXOL CO., LTD.

 

NEXOL BIOTECH CO., LTD.

 

 

 

 

By:

/s/ Jung-Jin Seo

 

By:

/s/ Jung-Jin Seo

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Name: Mr. Jung-Jin Seo

 

 

Name: Mr. Jung-Jin Seo

 

Title: Representative Director

 

 

Title: Representative Director

 

 

 

 

 

J. STEPHEN & COMPANY VENTURES LTD.

 

CELLTRION, INC.

 

 

 

 

 

By:

/s/ Sun-Dae Kang

 

By:

/s/ Jung-Jin Seo

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Name: Mr. Sun-Dae Kang

 

 

Name: Mr. Jung-Jin Seo

 

Title: CEO & Chairman

 

 

Title: CEO & Representative Director

6

--------------------------------------------------------------------------------